Citation Nr: 1017428	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee with calcification of the patellar 
ligament.

2.  Entitlement to service connection for low back strain 
with grade 1 spondylolisthesis and spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



REMAND

The Veteran had active military service from June 1970 to 
March 1972.  The Veteran also had service in a reserve 
component, specifically the Michigan Army National Guard, 
from 1976 until separation in 2004.  The record is unclear as 
to the specific dates of the Veteran's National Guard 
service.  The Board also notes that the record is unclear 
regarding the Veteran's duty status during his period of 
reserve component duty; specifically, the evidence of record 
does not indicate the dates the Veteran served on active duty 
for training.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the 
Veteran's claims for service connection for degenerative 
arthritis of the left knee with calcification of the patellar 
ligament and low back strain with grade 1 spondylolisthesis 
and spondylolysis at L5-S1.  The Veteran perfected an appeal, 
and in September 2008 the Board remanded the case for further 
evidentiary development and adjudication.  Thereafter, the 
Appeals Management Center (AMC) re-adjudicated the Veteran's 
claim in December 2009.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated 
that, if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

Review of the Veteran's service treatment records reflects 
that, at a March 1970 pre-induction report of medical 
examination, the Veteran's lower extremities and his spine 
and musculoskeletal system were all found to be normal on 
examination.  Similarly, on a July 1970 report of medical 
history, the Veteran responded "No" when asked if he had 
any problems with painful or swollen joints.  No complaints 
of or treatment for a knee or back disability were noted 
during service, and at the Veteran's March 1972 separation 
report of medical examination, his lower extremities and 
spine and musculoskeletal system were again found to be 
normal on examination.  The Veteran indicated that he was 
"in bad health" at that examination, but no explanation was 
given for his statement, and the examiner did not note any 
medical problems on examination.

The Veteran's service treatment records for his time in the 
Army National Guard reflect a June 1998 "Over 40" report of 
medical history on which the Veteran responded "Yes" when 
asked if he suffered from a "trick" or locked knee and 
recurrent back pain.  On examination, the Veteran was found 
to have had surgery to treat a fracture of his left patella.  
The examiner also noted that the Veteran reported having hurt 
his back in 1976 and occasionally suffering from low back 
pain on bending as a result.  However, no details of the 
alleged 1976 injury are listed; nor is there a record that 
the claimed injury occurred during active duty for training 
or inactive duty training.  Record of the Veteran's "Over 
40" report of medical examination, however, indicates that 
the Veteran's lower extremities and his spine and 
musculoskeletal system were all found to be normal.  The 
Veteran's Army National Guard records also contain an 
individual sick slip dated in May 2004 indicating that the 
Veteran was not to run, jog, lift, or engage in physical 
fitness testing for two weeks.  No indication is made on the 
slip, however, as to the type of injury or disease 
necessitating the limitation.  The record also reflects a 
July 2004 physical profile worksheet noting a diagnosis of 
osteoarthritis, pain, and inflammation of the Veteran's low 
back and left knee warranting permanent restrictions on the 
Veteran's running, marching, and lifting.

Relevant post-service medical records reflect that the 
Veteran was provided a VA medical examination of the knees 
and back in April 2005.  At that examination, the Veteran 
reported that his left knee was painful and swollen but did 
not cause instability or limitation in activities of daily 
living.  No history of flare-up or additional loss of motion 
was noted, but the Veteran reported that repetitive use 
increased his pain.  The Veteran also reported a fairly 
constant dull pain in his lower back with difficulty bending 
but no flare-ups, radiation, or loss of motion.  He stated 
that repetitive use increased the pain.  The examiner noted 
that the Veteran reported a history of injuring his left knee 
in 1997, necessitating surgery on the knee.  The Veteran 
further reported having developed soreness in his lower back 
after "lifting and carrying a heavy back bag while he was in 
infantry and artillery division."  The Veteran stated he had 
been examined by a doctor and put on light duty following the 
incident.  Physical examination revealed complaints of pain 
in the lumbosacral area and tenderness to palpation of the 
left patella with crepitation on movement of the joint.  The 
examiner conducted radiological examination and diagnosed the 
Veteran with mild degenerative arthritis of the left knee 
with calcification of the patellar ligament and chronic low 
back strain with grade 1 spondylolisthesis and spondylolysis 
at L5-S1.  The VA examiner did not review the Veteran's 
claims file and did not offer an etiological opinion as to 
whether the Veteran's knee disability was related to the 
injury to and surgery on his left patella, or whether his 
current diagnosis of chronic low back strain was related to 
his alleged in-service back injury or to his qualifying time 
in service on active duty for training or inactive duty 
training.  The examiner further did not address whether 
either disability was worsened beyond its normal progression 
by the Veteran's time in service or any period of active duty 
for training or inactive duty training with the Army National 
Guard.

The Veteran was also provided a VA examination in October 
2007 pursuant to a separate service connection claim for 
post-traumatic stress disorder.  At that examination, the 
Veteran reported that his knee problem dated from 1993 and 
that he underwent surgery on the knee in 1994.  (When the 
Veteran filed his claim in December 2004, he claimed that his 
knee disability began in 1997.)  The Veteran further reported 
that the knee disability rendered him "unable to drill" 
with the National Guard, ultimately causing his 2004 
discharge.  The Veteran further stated that other than his 
knee trouble, he had "no other physical problems."  

The Veteran has also supplied records of post-service private 
treatment.  Relevant records indicate that he fractured his 
left patella when he slipped and fell on ice in February 
1996.  He underwent open reduction and internal fixation of 
the patella in February 1996 and was treated with follow-up 
visits and physical therapy for four months following the 
surgery.  The Veteran was also treated by a chiropractor for 
low back pain beginning in December 2003.  On his intake 
form, the Veteran indicated that he injured his back while 
lifting heavy items while on active duty.  He reported that 
his current condition was due to an injury that occurred in 
August 2003 while he was on National Guard duty.  He also 
reported having similar symptoms in 1976 but did not provide 
details.  A treatment note dated in December 2003 indicates 
that the Veteran reported symptom duration of three weeks 
"this time" but had experienced back pain in August 2003.  
The treatment provider indicated in the note that there was 
"no known cause" for the Veteran's back pain.

The Veteran also submitted a report of magnetic resonance 
imagery (MRI) testing performed in June 2006.  The MRI report 
revealed diminutive spinal canal with mild spinal canal 
stenosis at L4-5 and disc space narrowing, desiccation, and 
degenerative changes at L3-4, L4-5, and L5/S1.  His treating 
physician submitted a letter dated in January 2007 stating 
that the Veteran reported chronic back pain relating to his 
military service.  The physician stated that he had reviewed 
the Veteran's records and the June 2006 MRI and concluded 
that "it would seem possible that his military work has 
aggravated a problem of lumbar disc disease and spinal canal 
stenosis."  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

In the instant case, the Veteran has indicated that he 
injured his left knee in a February 1996 fall, when he was 
not on active duty for training or inactive duty training, 
but contends that the rigors of his reserve service 
aggravated the knee disability beyond its normal progression.  
He also contends that he injured his back during a period of 
active duty and that he was repeatedly treated for back 
problems during his periods of active duty for training and 
inactive duty training with the Army National Guard.  
Specifically, in an August 2006 statement, the Veteran 
claimed that he strained his back while handling heavy boxes 
when unloading to set up for his National Guard unit's active 
duty for training each year.  When he filed his claim in 
December 2004, the Veteran indicated that his back disability 
began in 1980; however, he has further contended, in a 
November 2006 statement, that he first injured his back when 
diving into a ditch away from a fire that began when he was 
burning tall grasses on the perimeter of his base in Vietnam.  
He has also stated that both his knee disability and his back 
disability have been worsened beyond their normal progression 
by the physical requirements of active duty for training and 
inactive duty training.

As noted above, in September 2008, the Board remanded the 
Veteran's claim for evidentiary development, to include a VA 
examination addressing the relationship between the Veteran's 
current knee and back disabilities and his time in service, 
including his periods of active duty for training, and the 
relationship between the Veteran's current back disability 
and his reported in-service history of back injury while 
serving in Vietnam and while unloading heavy boxes for his 
active duty for training.  The remand directed that the VA 
examiner pay specific attention to the Veteran's 1996 left 
knee injury, as well as to his complaints of developing 
worsening symptoms in both his knee and his back due to his 
National Guard training.  As the record stood at that time, 
the VA medical opinion of record-an April 2005 examination-
failed to address the Veteran's claims of an in-service back 
injury, as well as his contentions that his knee and back 
disabilities were permanently worsened by his National Guard 
service.  The Board thus instructed the examiner to review 
the Veteran's service treatment records, as well as post-
service treatment records and the Veteran's own reported 
history, and to offer an opinion as to whether it was at 
least as likely as not that the Veteran's current knee and 
back disabilities were related to any incident of service or 
were otherwise permanently worsened beyond their normal 
progression by his time on active duty for training or 
inactive duty training.   

Following the issuance of the remand, the agency of original 
jurisdiction (AOJ) afforded the Veteran an examination in 
October 2009.  Report of that examination reflects that the 
examiner noted the Veteran's 1996 history of injury to the 
left knee with surgical correction, which he reported did not 
happen while he was on active duty for training or inactive 
duty training.  The Veteran also reported that he initially 
injured his back on active duty when he jumped into a hole.  
Radiological evaluation revealed mild degenerative changes in 
the Veteran's left knee and lumbar spine.  The examiner 
opined that the Veteran's current left knee disability was 
not related to or permanently worsened by active duty for 
training or inactive duty training, reasoning that the 
initial injury occurred while the Veteran was not on duty and 
that his initial 1972 separation examination showed no 
abnormalities.  Similarly, the examiner concluded that the 
Veteran's in-service back injury resolved with no residual 
functional deficits and that his current disability was not 
related to or worsened by his active duty for training or 
inactive duty training.  In so finding, the examiner noted 
that there was no documentation of an in-service injury in 
the Veteran's claims file to substantiate his claim that the 
injury developed into a chronic disability.  The examiner 
further looked to the normal 1972 separation examination in 
her reasoning. 

Although it appears that the October 2009 VA examiner 
conducted a proper evaluation of the Veteran's physical 
condition at the time, the Board notes that the VA examiner 
failed to address in her examination report whether the 
Veteran's currently diagnosed knee disability worsened beyond 
its normal progression during any qualifying period of 
service with the Michigan Army National Guard.  The examiner 
also failed to address whether the Veteran's currently 
diagnosed back disability could have been caused by or 
related to his claimed low back strain suffered when lifting 
heavy items during his active duty for training or inactive 
duty training with the Army National Guard.  In light of the 
above considerations, the Board concludes that another 
medical opinion is needed to address the relationship between 
the Veteran's current knee and back disabilities and his time 
in service, including his periods of active duty for training 
and inactive duty training, and the relationship between his 
current back disability and his reported in-service history 
of back injury while unloading heavy boxes during active duty 
for training.  

Turning to the issue of the Veteran's period of service with 
the Michigan Army National Guard, the Board notes that, on 
remand, the AMC requested documentation of the Veteran's 
dates of service and his duty status (active duty for 
training or inactive duty training).  In a July 2009 letter, 
the Michigan Army National Guard responded with documentation 
confirming that the Veteran was in the National Guard from 
1978 to 2004.  However, the Michigan Guard unit did not 
provide documentation pertaining to specific dates of active 
duty for training or inactive training.  Further, although 
the Veteran has supplied excerpts from his treatment records 
dating from his National Guard duty, the Michigan Army 
National Guard has supplied no official copies of service 
treatment records relating to the Veteran's service, despite 
a March 2005 letter from the RO and the July 2009 letter from 
the AMC, both of which requested that the Guard provide all 
available records pertaining to the Veteran's time in 
service.  The Board notes that once VA is put on notice of 
relevant medical records, VA has a duty to attempt to obtain 
those records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  Thus, on remand the AOJ must again contact the 
Michigan Army National Guard and request that it provide 
documentation of the Veteran's specific periods of service on 
active duty for training and inactive duty for training, 
including a specific request for a retirement points summary 
that may detail the Veteran's active duty for training 
periods.  Further, the AOJ must again request that the Guard 
unit provide all service treatment records for the Veteran's 
time with the Michigan Army National Guard or identify the 
location where any such records may be archived.

Finally, the Veteran submitted additional evidence to the RO 
in March 2010 that was received at the Board in April 2010.  
The AOJ has not yet had an opportunity to consider this 
evidence.  On remand, this report from Alma Family Practice, 
P.C. should be addressed.

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The AOJ must contact the Veteran and 
ask for specific dates of active duty for 
training or inactive duty training when 
he sustained injury or experienced a 
worsening of low back or left knee 
disability.  Thereafter, the Veteran's 
reserve unit should be asked to identify 
his duty status (active duty, active duty 
for training, or inactive duty training) 
and confirm his periods of service with 
the Michigan Army National Guard, for 
those periods of active duty for training 
or inactive duty training identified by 
the Veteran as ones when he sustained 
injury or experienced a worsening of 
disability.  The AOJ must specifically 
request that the Guard unit provide a 
retirement points summary for the Veteran 
and any other document that might show 
dates of active duty for training.  
Additionally, all available service 
treatment records must be sought 
pertaining to the Veteran's periods of 
service with the Michigan Army National 
Guard.  If such records have been 
archived, the location should be sought 
and a request for copies made.  All 
records and/or responses received should 
be associated with the claims file.

2.  After any additional records have 
been secured, the file must be referred 
to the physician who conducted the 
October 2009 VA examination.  The entire 
claims file, to include a complete copy 
of this remand, must be made available 
and reviewed by the examiner.  The 
reviewer's report must reflect 
consideration of the Veteran's documented 
medical history and assertions.  

The examiner must opine as to whether it 
is at least as likely as not that the 
Veteran's knee disability resulted from 
the February 1996 injury or otherwise 
existed prior to the Veteran's periods of 
service with the Michigan Army National 
Guard identified by the Veteran as 
causing a worsening of knee disability.  
If the examiner concludes that the 
evidence shows that the Veteran's knee 
disability was the result of injury 
sustained during a period when the 
Veteran was not in a military status, the 
examiner must also indicate whether it is 
at least as likely as not that the knee 
disability was permanently worsened 
beyond its natural progression during any 
period of active duty for training or 
inactive duty training.  The examiner 
must provide a thorough and well-reasoned 
rationale for any opinion and must 
specifically address the Veteran's 
contentions of worsening in the context 
of any negative opinion.

The examiner must also provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's diagnosed low back 
strain with grade 1 spondylolisthesis and 
spondylolysis at L5-S1 had its onset or 
permanently worsened beyond its natural 
progression during any period of active 
duty for training or inactive duty 
training.  The examiner must provide a 
thorough and well-reasoned rationale for 
any opinion and must specifically address 
the Veteran's contentions of worsening in 
the context of any negative opinion.

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled and the Veteran notified 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2009)..  The 
examiner should provide the opinions 
requested above.)  

3.  The adjudicator must ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it must be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
claims of service connection for 
degenerative arthritis of the left knee 
with calcification of the patellar 
ligament and for low back strain with 
grade 1 spondylolisthesis and 
spondylolysis at L5-S1 must be re-
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration should include the record 
from Alma Family Practice, P.C. received 
at the Board in April 2010.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

